United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10995
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEFF SIBLEY,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:04-CR-100-1
                        --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jeff Sibley

preserves for further review his contention that his sentence is

unreasonable because this court’s post-Booker** rulings have

effectively reinstated the mandatory Sentencing Guideline regime

condemned in Booker.   Sibley’s argument is foreclosed by United

States v. Mares, 402 F.3d 511 (5th Cir. 2005), and its progeny,

which have outlined this court’s methodology for reviewing

sentences for reasonableness.   The Government’s motion for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 06-10995
                               -2-

summary affirmance is GRANTED, and the judgment of the district

court is AFFIRMED.